Citation Nr: 1530155	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-11 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for thoracic outlet syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to April 2008, including service in Iraq and her decorations include the Iraq Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015 written argument, the Veteran's representative raised the issues of service connection for an eye disability, gastroesophageal reflux disease (GERD), and status post left ovarian cyst rupture.  These issues are referred to the RO for appropriate action.

The Veteran's TDIU claim is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's back disability, diagnosed as thoracic outlet syndrome with lumbar strain, had its onset in service.


CONCLUSION OF LAW

Thoracic outlet syndrome with lumbar strain was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for thoracic outlet syndrome, which she contends is related to an injury incurred while handling lines on the deck of a ship while serving on active duty in the Coast Guard.  See Substantive Appeal (Apr. 2009).  The Veteran has provided a consistent history of mid-back and shoulder pain since service.  See, id.; VA examination (May 2008).

The Veteran served on active duty from April 2002 to April 2008.  Service treatment records show diagnoses of shoulder strain in March 2003 and back pain in April 2006.  The Veteran asserts that the injury that gave rise to her current problem was not documented because her superiors dismissed her complains and simply gave her Motrin.  See Substantive Appeal.

At a medical examination in May 2008, the Veteran gave a history of mid-back pain for the past six months.  The examiner diagnosed thoracic spine strain.

In September 2008, the Veteran went to the emergency room due to persistent pain.  The treating physician's impression was suspected thoracic outlet syndrome.

The Veteran reports that she could not afford to undergo immediate follow-up treatment because she did not have healthcare insurance.  See Substantive Appeal.

In 2009, VA treatment providers diagnosed thoracic outlet syndrome.  See VA treatment records (Sept. 1 2009; Nov. 4, 2009).

In December 2014, a medical examiner opined that the Veteran's back and shoulder problems are less likely than not (less than 50 percent probability) related to service.  As to the back, the rationale was that the enlistment and separation examinations do not mention back injuries or treatment and that the May 2008 medical examination report shows back pain but no injury, incident, or treatment.  As to the shoulder, the rationale was that the 2003 shoulder strain resolved in service and that there were no shoulder problems until 2008.

The Board finds that the December 2014 VA examiner's opinions are inadequate.  First, the examiner failed to take into account lay statements of shoulder and back problems since service.  Second, the examiner's opinions are based almost exclusively on the absence of shoulder or back problems on separation from service.  Third, the examiner fails to address why thoracic spine strain diagnosed during the May 2008 VA examination, less than one month after separation from service, is not related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the December 2014 VA medical opinions regarding the etiology of the Veteran's current back and shoulder problems are afforded no probative value.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, medical records showing thoracic outlet syndrome and credible testimony that the Veteran injured her mid-back and shoulder in service are sufficient evidence of current disabilities and an in-service injury.  See, e.g., VA treatment records (Sept. 1 2009; Nov. 4, 2009); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, this case turns on whether the current thoracic outlet syndrome is related to the reported in-service injury.  See Davidson, 581 F.3d 1313.

Under these unique circumstances, the Board finds that the Veteran's report of pain since service coupled with the diagnosis of thoracic strain within one month after separation from service and the subsequent diagnosis of thoracic outlet syndrome are afforded sufficient evidentiary value to support a nexus between her current thoracic outlet syndrome and her in-service injury at least to an equipoise standard.  In other words, the preponderance of evidence does not show that the thoracic injury diagnosed within one month after service was incurred after separation from service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that her thoracic outlet syndrome is related to her active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection for thoracic outlet syndrome with lumbar strain is warranted.

Finally, because service connection is being granted on a direct basis, the Board need not address whether service connection is warranted under 38 C.F.R. § 3.317.


ORDER

Service connection for thoracic outlet syndrome with lumbar strain is granted.


REMAND

As discussed in the introduction, the Veteran submitted a January 2015 NOD to the RO's December 2014, rating decision denied entitlement to a TDIU.  To date, no SOC has been furnished for these issues.  As the timely NOD placed the issue in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue a SOC regarding the issue of entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


